Case 2:18-cv-08372-AB-JEM Document 39 Filed 08/07/20 Page 1 of 2 Page ID #:601



  1
  2                                                                      JS-6
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ELIZABETH SANFILIPPO, an           CASE NO. 2:18-cv-08372-AB (JEMx)
       individual,
 12                                       [Assigned to Hon. André Birotte Jr.]
                     Plaintiff,
 13                                       [JOINT PROPOSED] FINAL
       v.                                 JUDGMENT
 14
       TINDER, INC., a Delaware
 15    corporation, and DOES 1 through
       20, Inclusive,
 16
                     Defendants.          [Removed from the Superior Court of the
 17                                       State of California, County of Los
                                          Angeles, Case No. BC718649]
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           1.
Case 2:18-cv-08372-AB-JEM Document 39 Filed 08/07/20 Page 2 of 2 Page ID #:602



  1         The Court, having considered the Parties’ Joint Status Report Regarding
  2   Status of Arbitration (Dkt. No. 36), the Parties’ request for entry of a final judgment
  3   in favor of Defendant, and good cause appearing therefor,
  4         HEREBY ORDERS, ADJUDGES, AND DECREES as follows:
  5         This action and all of Plaintiff’s claims asserted herein are hereby dismissed
  6   with prejudice. Each party shall bear its own costs, expenses, and attorneys’ fees.
  7
  8         IT IS SO ORDERED.
  9
 10   Dated: August 7, 2020            _______________________________________
                                       ANDRÉ BIROTTE JR.
 11                                    UNITED STATES DISTRICT JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                2.
